Citation Nr: 1525915	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from February 2002 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran's PTSD has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).



In March 2011, VA sent the Veteran a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also discussed the "downstream" disability rating and effective date elements of his claim.  Moreover, because the appeal concerning the initial evaluation of PTSD stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in August 2011 and February 2014.  The examination reports have been reviewed and are found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130.  The Veteran's PTSD is currently evaluated as 50 percent disabling.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently 

illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Turning to the evidence of record, an August 2011 VA examination report reflects that the Veteran had been married since April 2008.  He described the marriage as "decent" but they were having problems in regard to initiating pregnancy.  There were also conflicts with finances.  He did not have many friends.  Since being out of the military he worked as a helicopter mechanic for a civilian contractor.  He stated that his job was going reasonably well.  He also attended college where he was doing well.  

In reporting the criteria for PTSD, it was noted that the Veteran reexperienced his traumatic events from service in several ways including recurrent and distressing recollections of the event.  He also had intense psychological and physiological distress at exposure to cues that resemble an aspect of the event.  There was persistent avoidance of stimuli that brought recollections of the traumatic events; markedly diminished interest or participation in significant activities; as well as feelings of detachment/estrangement from others.  There was also persistent avoidance of stimuli associated with the trauma.  He had difficulty falling asleep.  He also displayed hypervigilance and exaggerated startle response.  



The examiner indicated that his symptoms included depressed mood, anxiety, chronic sleep impairment, panic attacks that occurred weekly or less often, disturbance in mood, disturbance in motivation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 63.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In his November 2012 notice of disagreement, the Veteran stated that he experienced thoughts of suicide occasionally, as well as violent explosions on occasion.  He also stated that he went four years without cutting his hair or shaving and had no meaningful relationships with anyone, aside from his wife.  

An August 2013 VA outpatient treatment record noted that the Veteran demonstrated good judgment and insight; was alert and oriented to time, place, and person; and that his recent and remote memory were intact.

On his substantive appeal dated in January 2014, the Veteran stated that he did not receive any ongoing therapy because he did not know how to obtain treatment.  Plus, he was uncomfortable talking about his experiences to either a therapist, strangers, or his spouse.  In describing his symptoms, he stated that he had no care for his hygiene.  He showered once a week or until someone tells him that he stinks.  He shaved once a month.  He did not care to establish relationships with anyone.  He only engaged in "necessary conversations" with people other than his spouse.  He constantly had confrontations at work, which were sometimes physical.  He worked with 250 people, but only remember the names of 5-10 people.  He also occasionally had suicidal ideations.  He was disoriented constantly as to day, week, and month.  Lastly, he had been in and out of depressed moods.  The Veteran stated that his symptoms of PTSD had not worsened, but have always been the same, i.e., "this bad."



At a VA examination conducted in February 2014, the Veteran reported that he had now been married 6 years with one small child.  He described his home life as "OK".  He enjoyed spending time doing family activities.  He had some friends, but mostly his spouse's friends.  Industrially, he worked as an aviation mechanic for the previous three years.  However, this employment was based on a government contract.  As the contract expired, he was laid off.  He was looking for employment at that time.  He stated that he had a job lined up in Texas.  He reported that when he was working, things went well.  He stated that he got along with his co-workers and finished his assignments.  He was getting good grades while attending college.  He was not taking any psychotropic medications or receiving psychiatric treatment.

The examiner listed the criteria for PTSD that the Veteran experienced; similarly noted in the previous VA examination.  It was further noted that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In summarizing, the examiner stated that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In rating this disability, the Board is aware that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

For the most part, it appears that the Veteran was generally functioning independently, appropriately and effectively.  Although the record notes symptoms of social isolation, anxiety, depression, irritability and chronic sleep impairment, in viewing the evidence of record in its entirety, the Board finds that the overall disability picture most closely approximates that contemplated by a 50 percent evaluation throughout the appeal period.

As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, as noted above, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118. 

The Board finds that the first step of this inquiry, namely whether the Veteran has symptoms of similar severity, frequency, and duration to the symptoms listed in the General Rating Formula for a 70 percent rating, is not satisfied.  

The Veteran's reported symptoms include the following:  depressed mood, anxiety, chronic sleep impairment, panic attacks that occurred weekly or less often, disturbance in mood, disturbance in motivation, thoughts of suicide, violent explosions and/or confrontations, no care for his hygiene, problems with his memory, and disorientation.

With respect to the severity, frequency, and duration of his reported symptoms, the Veteran's sleep impairment is shown to be chronic.  He has reported occasional thoughts of suicide.  He has also described his depressed moods as "in and out" and his panic attacks occur weekly or less often (as opposed to "near continuous" panic or depression).

The Board does not find the Veteran's January 2014 report of constant confrontations at work and constant disorientation to be credible.  First, he provided an inconsistent statement in November 2012 stating that he only had violent explosions "on occasion."  Second, he has reported that when he was working, things went well.  He also stated that he got along with his co-workers.  Third, an August 2013 VA outpatient treatment record showed that he demonstrated good judgment and insight and that he was alert and oriented to time, place, and person.

In considering his industrial impairment, again the Veteran has reported conflicting information in regard to anger issues at his job site.  In the VA-9, he stated that he constantly had confrontations at work, which were sometimes physical in nature; however, he previously reported only occasional "explosions."  Regardless, in August 2011 he stated that his job was going reasonably well; and at the most recent VA examination in February 2014 he stated that he got along with his co-workers and the reason for his unemployment was unrelated to the service-connected psychiatric disability.  Accordingly, the evidence does not show that the Veteran has symptoms equivalent in severity to impaired impulse control as defined for a 70 percent rating, since the General Rating Formula clarifies that this would be akin in severity to unprovoked irritability with periods of violence.  Any irritability/impulse control symptoms that the Veteran experiences have not caused deficiencies in work, judgment, or thinking.  As explained by him, when he was employed he completed his assignments and did reasonably well.   

Although the Veteran reported that he did not know more than 5-10 of his co-worker's names, his recent and remote memory were shown to be intact in August 2013.  The Veteran's judgment was not considered inadequate by any examiner; rather, his judgment and insight were described as good in August 2013.  The Veteran also acknowledged the fact that he maintained good grades in his college level business courses.  

As stated by the Veteran, his social life is limited to family activities and few friends of his spouse.  Furthermore, the Veteran exhibited some depression as well as anxiety, which he is certainly competent to report.  However, this is contemplated by his 50 percent rating.  As noted above, his depression and anxiety/panic are not shown to be near-continuous.  While he stated that his hygiene was poor, the VA examiner in February 2014 stated that the Veteran was capable of routine self care.  The August 2011 VA examiner also noted that he had normal self care.  There have been no indications of any impairment in the Veteran's speech or of obsessional rituals, or of any such similar symptoms.  His speech and routine behavior were noted to be normal at the time of both VA examinations.  In regard to his reports of constant disorientation, this was not shown objectively on either examination report.  More importantly, he was shown to be alert and oriented to time, place, and person in August 2013.

The Board agrees that the Veteran has significant symptoms as evidence by his assigned 50 percent rating, but based on the foregoing, that a rating in excess of 50 percent for PTSD is not warranted.  His PTSD has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He has been married to his wife for several years and has stated that he enjoys spending time doing family activities.  He also some friends, although they are mostly his spouse's friends.  He has been able function reasonably well at both work and in school, as stated by him.  In addition, his judgment has been described as good.  Accordingly, the criteria for a 70 percent rating have not been satisfied or approximated during the pendency of this claim. 

As well, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  As noted above, the Veteran has stated that his PTSD symptoms have remained the same.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.



Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms and their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD vis-a-vis the schedular criteria, or are not adequately compensated by the 50 percent rating.

In light of the above, the first step of the inquiry is not satisfied.  Thus, consideration of whether related factors are present under the second step of the inquiry is moot. See Thun, 22 Vet. App. at 118-19.  Consequently, the Board will not refer the evaluation of the Veteran's PTSD for extraschedular consideration.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence indicates that the Veteran's employment ended after his contract expired, and not due to psychiatric symptoms.  There is no suggestion in the 

record that PTSD has rendered the Veteran unemployable.  As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his PTSD has not been reasonably raised and need not be addressed.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


